Title: Notice of a Land Lottery, 8 April 1768
From: Jefferson, George
To: 


                    
                        Pittsylvania, April 8, 1768.
                    
                    A SCHEME
                    For disposing of (by way of Lottery) the several valuable tracts of land that are below mentioned, belonging to the subscriber.
                    
                    Contents of the prizes.
                    
                        
                            
                            
                             No.  Val.
                        
                        
                            
                            
                            £ 
                        
                        
                            Atract of 100 acres of land, 40 acres of which are good low grounds, on Roanoke river, in Mecklenburg county, with an established ferry belonging to it; and also 700 acres on Neuse river, North Carolina; about 200 acres thereof very good low grounds, and the high land very good.
                            }
                            —1—500
                        
                        
                            A tract of 950 acres in Amherst county on Stoval’s creek, being fine tobacco land, and within 3 or four miles of Stoval’s ferry, on James river, from whence tobacco, &c. are transported to market down by water.
                            }
                            —1—250
                        
                        
                            A tract of 300 acres on the said Stoval’s creek, adjoining the last-mentioned tract, being also extraordinary good tobacco land.
                            }
                            —1—120
                        
                        
                            A tract of 361 acres of Stoval’s creek aforesaid, being also good tobacco land.
                            }
                            —1— 80
                        
                        
                            A tract of 357 acres on the south side of Roanoke, in Mecklenburg, being kind free land and tolerable good for tobacco.
                            }
                            —1— 80
                        
                        
                            An entry of 640 acres of good land, on Fall creek, near the Neuse tract.
                            }
                            —1— 50
                        
                        
                            A tract of 400 acres on Stoval’s creek, adjoining the other tracts on the said creek.
                            }
                            —1— 20
                        
                        
                            A prize to be paid in cash, out of the produce of the lottery.
                            }
                            —1— 75
                        
                        
                            Twenty-five at £.5, to be paid as aforesaid.
                            }
                            —25—125
                        
                        
                             33 Prizes, - - -
                            
                            £.1300
                        
                        
                            227 Blanks, - - -
                            
                            
                        
                        
                            260 Tickets at £5.
                            
                            £1300
                        
                    
                    Those that purchase tickets are only required to give their bonds for the money, payable when the lottery is drawn, which is to be on Monday the 24th day of October next, at the Rocky Ridge, under the management of Clement Read, Isaac Read, Paul Carrington, Matthew Marable, Robert Munford of Mecklenburg, Henry Delony, David Garland, William Taylor, John Winn, David Mason, Gray Briggs, John Bolling, William Cabell, Joseph Cabell, Alexander Trent, Peterfield Trent, Thomas Jefferson of Albemarle, and George Robertson of Chesterfield, Gentlemen, who will be impowered to execute conveyances for the prizes  drawn by the fortunate adventurers, and of whom tickets may be had, also at both the Printing-Offices, and of the subscriber.
                    
                        George Jefferson.
                    
                